Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3, 7, 11-13, 16, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US2021/0184643 A1).

	In regards to claims 1, 12 and 13, Yang teaches in annotated Fig. 3K below a bulk acoustic resonator, comprising: 
	A substrate (combination of layers 206 and 300); 
	A first electrode (204) disposed on the substrate; 
	A piezoelectric layer (203) disposed to cover at least a portion of the first electrode; 
	A second electrode (202) disposed to cover at least a portion of the piezoelectric layer; 
	An active region (Annotated Region AR) where the first electrode, piezoelectric layer and second electrode overlap;
	The first electrode (204) includes a first additional metal pad portion (Annotated Element A) outside the active region and the second electrode (202) includes a second additional metal pad portion (Annotated Element B) outside the active region, in which the two additional metal pads are connected to the first electrode and the second electrode respectively; and 
	A passivation/protective layer (207) disposed to cover the second electrode, a side portion of the piezoelectric layer disposed on an external side of the second electrode, and an upper surface of the first and second additional metal pads (Annotated Elements A and B).

	In regards to claims 2 and 16, based on Paragraph [0047], the passivation/protective layer (207) is a silicon oxide layer.  

	In regards to claim 3, based on annotated Fig. 3K, the passivation/protective layer (207) has a portion that is disposed outside the active region (Annotated Region AR).

	In regards to claim 7, based on Fig. 3K, a membrane/etch stop layer (205) and the substrate (206 and 300) forms a cavity (210) under the resonator. 

	In regards to claim 11, the substrate (206 and 300) includes at least an insulating silicon layer (300) disposed below the cavity (210). 

	In regards to claims 20 and 21, based on annotated Fig. 3K below, the protective/passivation layer (207) completely covers an upper portion of the metal pads (Annotated Elements A and B) from an exterior (i.e. outside Annotated active region AR) of the bulk acoustic resonator. 	

    PNG
    media_image1.png
    410
    675
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2021/0184643 A1) in view of Pahl (US2006/0202781 A1, Reference of Record).

	As discussed above, Yang teaches the claimed invention as recited in claims 1, 13 and 16. Yang does not teach: in regards to claims 4 and 14, an adhesive layer disposed between the protective layer and the metal pad; in regards to claim 5, wherein the adhesive layer is formed of any one of aluminum oxide and aluminum nitride (AIN); in regards to claim 15, wherein the adhesive layer is formed of an insulating material or a metal material; and in regards to claim 16, an adhesive layer disposed between the metal pad and the passivation layer, and formed of either one of aluminum oxide and aluminum nitride (AIN).

	However, Pahl exemplary teaches in Fig. 2 an acoustic resonator device comprising an adhesive film (labeled). Pahl teaches in Paragraph [0034], that an adhesive can be used to improve the bond between two layers and that the adhesive can be formed from aluminum oxide (i.e. a type of insulating material). 

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Yang and have added an aluminum oxide adhesive layer between the passivation/protective layer and the metal pad because such a modification would have provided the benefit of improving the bond between the two layers as suggested by Pahl (See Paragraph [0034]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2021/0184643 A1) in view of Lee et al. (US2018/0254764 A1). 

As discussed above, Yang teaches the claimed invention as recited in claim 1. Yang does not teach: in regards to claim 6, an insertion layer disposed between the first electrode and the piezoelectric layer.

Lee et al. teaches in Fig. 2 a bulk acoustic wave resonator having a bottom electrode (121), a piezoelectric layer (123) and a top electrode (125). Based on Fig. 2, an insertion layer (170) is located between the bottom electrode and the piezoelectric layer. Based on Paragraph [0159], Lee et al. teaches that the insertion layer (170) provides the benefit of suppressing external leakage, thereby increasing the Q factor of the resonator. 

At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Yang and have added an insertion layer between the bottom electrode and the piezoelectric as shown by Lee et al. (See Fig. 2) because such a modification would have provided the benefit of suppressing external leakage, thereby increasing the Q factor of the resonator as taught by Lee et al. (See Paragraph [0159]).

Allowable Subject Matter

	Claims 8-10, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
	Applicant’s arguments, see p, filed on 7/8/2022, with respect to the rejections of record have been fully considered and are persuasive based on the amendment made to claims 1 and 13.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejections have been made under 35 USC 102 and 103 as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843